McCurdy, J.
It is a singular fact that by the common law the greatest injury which one man can inflict upon another, the taking of his life, is without private remedy. By a strange fiction the extremity of the wrong precludes redress.
The state of Connecticut was among the first to break through this principle. - Among our early statutes is one exacting compensation for a loss of life from the deficiency of a road or bridge. In 1848 it was enacted that a suit for injury to the person, whether the same do or do not result in death, shall survive to his executor or administrator. Revision of 1866, p. 22. According to numerous decisions this right of action embraces damages for personal injuries and sufferings of the party if he lives and brings the suit. Seger v. Town of Barkhamsted, 22 Conn., 290 ; Masters v. Town of Warren, 27 id., 293. If he dies, the same cause of action, that is, for the same damages, survives to his executor or administrator.
What then is the object of the statute of 1853 ? It selects a certain class of cases, — deaths through default of railroad companies, and in reference to them it has two purposes in *56view. One is to limit the extent of damages. This had before been entirely discretional, ranging from a nominal sum to the most extravagant amount. The other is to direct the distribution of the sum received. This is ordered to be paid to certain relatives in specified proportions, and if there are no such relatives, then to the heirs of the deceased as an intestate estate, excluding creditors.
But the claim of the defendants is that the acts are independent of each other, and that the damages spoken of in the law of 1848 mean injuries and sufferings of the deceased wlfile alive, and the damages referred to in the act of 1853 regard the losses to relatives after and in consequence of his death. Such a construction would give to the executor two suits for the same act, one for the injury to the deceased and the other for the value of his life to his relatives. In the latter case the question of damages would turn upon the extent of their dependence on him, his interest in or generosity towards them, the amount of his earnings, the probable length of his life, his character and conduct, (leading to unseemly investigations) and many other circumstances which would be difficult of estimation.
We see nothing in the language or the object of the law of 1853 to justify such a view. Indeed the distribution in certain events to remote heirs who may never have heard of their connection, who never derived any benefit from his life, and who could suffer no loss from his death, is conclusive against this interpretation.
The act of 1853 is not inconsistent with but additional to that of 1848 in the particulars which we h»ave mentioned.
The decisions on this subject in England and in some of the states of this country have no bearing upon the question here, their enactments being entirely different, from ours. By the English statute the action is “ for the benefit of the wife, husband, parent and child,” only of the deceased, and “ the jury may give such damages as they may think proportionate to the injury resulting from such death to the parties respectively for whose use such action shall be brought.” *57Similar provisions exist in the laws of other states and govern the decisions of their courts.
we advise that the amount of damages' should be the highest estimate of the superior court.
In this opinion the other judges concurred.